Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162332(53)                                                                                               David F. Viviano
  162333                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  DENISE DOSTER,                                                                                                      Justices
            Plaintiff-Appellant,
                                                                     SC: 162332, 162333
  v                                                                  COA: 349560, 350941
                                                                     Saginaw CC: 17-034216-CD
  COVENANT MEDICAL CENTER, INC.,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing her reply is GRANTED. The reply submitted on February 4, 2021, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 5, 2021

                                                                               Clerk